Exhibit 10.19

FIRST LIEN INTERCREDITOR AGREEMENT

dated as of

October 6, 2017

among

VICI Properties 1 LLC,

as the Borrower and an Issuer

and VICI FC, INC.,

as an Issuer,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Authorized Representative under the Credit Agreement,

UMB BANK, NATIONAL ASSOCIATION,

as the Initial Other Authorized Representative,

and

each additional Authorized Representative from time to time party hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page   ARTICLE I   DEFINITIONS  

SECTION 1.01

   Construction; Certain Defined Terms      1   ARTICLE II   PRIORITIES AND
AGREEMENTS WITH RESPECT TO SHARED COLLATERAL  

SECTION 2.01

   Priority of Claims      8  

SECTION 2.02

   Actions with Respect to Shared Collateral; Prohibition on Contesting Liens   
  9  

SECTION 2.03

   No Interference; Payment Over      10  

SECTION 2.04

   Automatic Release of Liens; Amendments to First Lien Security Documents     
11  

SECTION 2.05

   Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings     
12  

SECTION 2.06

   Reinstatement      13  

SECTION 2.07

   Insurance      13  

SECTION 2.08

   Refinancings      13  

SECTION 2.09

   Possessory Collateral Agent as Gratuitous Bailee/Agent for Perfection      14
  ARTICLE III   EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS   ARTICLE IV  
THE COLLATERAL AGENT  

SECTION 4.01

   Appointment and Authority      15  

SECTION 4.02

   Rights as a First Lien Secured Party      16  

SECTION 4.03

   Exculpatory Provisions      16  

SECTION 4.04

   Reliance by Collateral Agent      18  

SECTION 4.05

   Delegation of Duties      18  

SECTION 4.06

   Resignation of Collateral Agent      18  

SECTION 4.07

   Non-Reliance on Collateral Agent and Other First Lien Secured Parties      19
 

SECTION 4.08

   Collateral and Guaranty Matters      19  

 

i



--------------------------------------------------------------------------------

ARTICLE V   MISCELLANEOUS  

SECTION 5.01

   Notices      19  

SECTION 5.02

   Waivers; Amendment; Joinder Agreements      21  

SECTION 5.03

   Parties in Interest      21  

SECTION 5.04

   Survival of Agreement      21  

SECTION 5.05

   Counterparts      21  

SECTION 5.06

   Severability      22  

SECTION 5.07

   Governing Law      22  

SECTION 5.08

   Submission to Jurisdiction; Waivers      22  

SECTION 5.09

   WAIVER OF JURY TRIAL      22  

SECTION 5.10

   Headings      23  

SECTION 5.11

   Conflicts      23  

SECTION 5.12

   Provisions Solely to Define Relative Rights      23  

SECTION 5.13

   Integration      23  

SECTION 5.14

   Junior Lien Intercreditor Agreement      23  

 

ii



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT (as amended, restated, modified or
supplemented from time to time, this “Agreement”) dated as of October 6, 2017,
by and among VICI Properties 1 LLC, a Delaware limited liability company (“VICI
Properties”), VICI FC Inc., a Delaware corporation (together with VICI
Properties, the “Issuers” and each an “Issuer”), Wilmington Trust, National
Association (“Wilmington Trust”), as collateral agent for the First Lien Secured
Parties (as defined below) (in such capacity and together with its successors in
such capacity, the “Collateral Agent”), Wilmington Trust, as Authorized
Representative for the Credit Agreement Secured Parties (in such capacity and
together with its successors, in such capacity, the “Administrative Agent”), UMB
Bank, National Association, as Authorized Representative for the Initial Other
First Lien Secured Parties (in such capacity and together with its successors in
such capacity, the “Initial Other Authorized Representative”), and each
additional Authorized Representative from time to time party hereto for the
Other First Lien Secured Parties of the Series with respect to which it is
acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower (as defined below), the Issuer, the Collateral Agent,
the Administrative Agent (for itself and on behalf of the Credit Agreement
Secured Parties), the Initial Other Authorized Representative (for itself and on
behalf of the Initial Other First Lien Secured Parties) and each additional
Authorized Representative (for itself and on behalf of the Other First Lien
Secured Parties of the applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document or statute or regulation herein shall be construed as referring to such
agreement, instrument, other document, statute or regulation as from time to
time amended, supplemented, restated, replaced, extended, renewed or otherwise
modified, (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, and
(vi) the term “or” is not exclusive.



--------------------------------------------------------------------------------

(b) It is the intention of the First Lien Secured Parties of each Series that
the holders of First Lien Obligations of each such Series (and not the First
Lien Secured Parties of any other Series) bear the risk of (i) any determination
by a court of competent jurisdiction that (x) any of the First Lien Obligations
of such Series are unenforceable under applicable law or are subordinated to any
other obligations (other than another Series of First Lien Obligations), (y) any
of the First Lien Obligations of such Series do not have an enforceable security
interest in any of the Collateral securing any other Series of First Lien
Obligations and/or (z) any intervening security interest exists securing any
other obligations (other than another Series of First Lien Obligations, and
after giving effect to any applicable intercreditor agreements (other than this
Agreement)) on a basis ranking prior to the security interest of such Series of
First Lien Obligations but junior to the security interest of any other Series
of First Lien Obligations or (ii) the existence of any Collateral for any other
Series of First Lien Obligations that is not Shared Collateral (any such
condition referred to in the foregoing clauses (i) or (ii) with respect to any
Series of First Lien Obligations, an “Impairment” of such Series). In the event
of any Impairment with respect to any Series of First Lien Obligations, the
results of such Impairment shall be borne solely by the holders of such Series
of First Lien Obligations, and the rights of the holders of such Series of First
Lien Obligations (including, without limitation, the right to receive
distributions in respect of such Series of First Lien Obligations pursuant to
Section 2.01) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment are borne solely by the holders of the Series of
such First Lien Obligations subject to such Impairment. Additionally, in the
event the First Lien Obligations of any Series are modified pursuant to
applicable law (including, without limitation, pursuant to Section 1129 of the
Bankruptcy Code), any reference to such First Lien Obligations or the Secured
Credit Documents governing such First Lien Obligations shall refer to such
obligations or such documents as so modified.

(c) Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement as in effect on the date hereof. As
used in this Agreement, the following terms have the meanings specified below:

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

“Authorized Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent,
(ii) in the case of the Initial Other First Lien Obligations or the Initial
Other First Lien Secured Parties, the Initial Other Authorized Representative
and (iii) in the case of any Series of Other First Lien Obligations or Other
First Lien Secured Parties that become subject to this Agreement after the date
hereof, the Authorized Representative named for such Series in the applicable
Joinder Agreement.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Borrower” means VICI Properties.

“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph hereof.

“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Series of First Lien Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.

“Credit Agreement” means that certain First Lien Credit Agreement, dated as of
October 6, 2017, by and among the Borrower, the lending institutions from time
to time parties thereto, the Administrative Agent or any other agent from time
to time party thereto, and the other parties thereto as amended, restated,
supplemented or otherwise modified, Refinanced, extended, renewed or replaced
from time to time, including, in the event such Credit Agreement is terminated
or replaced and the Borrower subsequently enters into any “Credit Agreement” (as
defined in the Initial Other First Lien Agreement), the Credit Agreement
designated by the Borrower to be the “Credit Agreement” hereunder.

“Credit Agreement Obligations” means the “Obligations” as defined in the Credit
Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

 

3



--------------------------------------------------------------------------------

“Discharge” means, with respect to any Series of First Lien Obligations, the
date on which the following conditions are satisfied:

(a) all such Series of First Lien Obligations is paid in full in cash in
immediately available funds, including, without limitation (i) any interest owed
in respect of such amounts (including any interest accruing at the then
applicable rate provided for in the Secured Credit Documents relating to such
Series of First Lien Obligations in respect of amounts outstanding thereunder
after the maturity of such amounts and any Post-Petition Interest); (ii) any
other fees, make-whole premium, costs or charges accruing on or after an
Insolvency or Liquidation Proceeding, whether or not such fees, make-whole
premium, any other premium, costs or charges would be allowed or allowable in
such proceeding; (iii) any indemnification obligations in respect of known
contingencies (excluding, for the avoidance of doubt, contingent obligations to
the extent that no claim giving rise thereto has been asserted or is not yet due
and payable); and (iv) any reimbursement obligations owed in respect of any
Letters of Credit;

(b) all commitments (including commitments to extend credit to the Grantors
(including in respect of the issuance of any letter of credit)) of the
applicable First Lien Secured Parties under the Secured Credit Documents
relating to such Series of First Lien Obligations that would constitute a First
Lien Obligation under such Series shall have been terminated or expired in full;

(c) all letters of credit issued and outstanding under such Series of First Lien
Obligations shall have been cancelled, terminated or cash collateralized (in an
amount and manner, and on terms, satisfactory to the applicable Authorized
Representative in respect of such Series of First Lien Obligations); and

(d) there are no outstanding First Lien Obligations of any of the Grantors under
any of the Secured Credit Documents that are required to be secured by the
Shared Collateral in accordance with the terms of such Secured Credit Documents
(which excludes, for the avoidance of doubt, contingent obligations to the
extent that no claim giving rise thereto has been asserted or is not yet due and
payable).

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First Lien
Obligations secured by such Shared Collateral under an Other First Lien
Agreement which has been designated in writing, within ninety (90) days of the
execution thereof, by the Borrower and the Authorized Representative under such
new Other First Lien Agreement to the Collateral Agent and each other Authorized
Representative as the “Credit Agreement” for purposes of this Agreement.

“Event of Default” shall have the meaning set forth in the Security Agreement.

“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First Lien Obligations.

“First Lien Secured Parties” means (a) the Credit Agreement Secured Parties and
(ii) the Other First Lien Secured Parties with respect to each Series of Other
First Lien Obligations.

 

4



--------------------------------------------------------------------------------

“First Lien Security Documents” means the Security Agreement, the Mortgages, the
Ship Mortgages, the IP Security Agreements (as defined in the Security
Agreement) and each of the security agreements and other instruments and
documents entered into in favor of the Collateral Agent for purposes of securing
any Series of First Lien Obligations.

“Grantors” means the Borrower and each Subsidiary of the Borrower which has
granted a security interest pursuant to any First Lien Security Document to
secure any Series of First Lien Obligations.

“Impairment” shall have the meaning assigned to such term in Section 1.01(b).

“Initial Other Authorized Representative” shall have the meaning assigned to
such term in the introductory paragraph to this Agreement.

“Initial Other First Lien Agreement” means that certain Indenture dated as of
October 6, 2017, among the Borrower, the Issuer, the Subsidiaries identified
therein and UMB Bank, National Association, as trustee.

“Initial Other First Lien Obligations” means the Notes Obligations as defined in
the Security Agreement.

“Initial Other First Lien Secured Parties” means the holders of any Initial
Other First Lien Obligations and the Initial Other Authorized Representative.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Borrower or any other Grantor or any similar case or proceeding
relative to the Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a).

“Joinder Agreement” means the Other First Lien Secured Party Consent, as defined
in the Security Agreement in order to create an additional Series of Other First
Lien Obligations or a Refinancing of any Series of First Lien Obligations.

 

5



--------------------------------------------------------------------------------

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Other First
Lien Obligations that constitutes the largest outstanding principal amount of
any then outstanding Series of First Lien Obligations with respect to such
Shared Collateral.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Other First Lien
Agreement under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) the Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Other First Lien Agreement
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the First Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Other First Lien Agreement; provided that the
Non-Controlling Authorized Representative Enforcement Date shall be stayed and
shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the Administrative Agent or the Collateral
Agent has commenced and is diligently pursuing any enforcement action with
respect to any Shared Collateral or (2) at any time the Grantor that has granted
a security interest in any Shared Collateral is then a debtor under or with
respect to (or otherwise subject to) any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Other First Lien Agreement” shall have the meaning given such term by the
Security Agreement and shall include the Initial Other First Lien Agreement.

“Other First Lien Obligations” shall have the meaning given such term by the
Security Agreement and shall include the Initial Other First Lien Obligations.

“Other First Lien Secured Party” means the holders of any Other First Lien
Obligations and any Authorized Representative with respect thereto and shall
include the Initial Other First Lien Secured Parties.

 

6



--------------------------------------------------------------------------------

“Possessory Collateral” means any Shared Collateral in the possession of the
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise. Possessory Collateral includes, without limitation,
any Certificated Securities, Promissory Notes, Instruments, and Chattel Paper,
in each case, delivered to, in the possession of or otherwise under the control
of the Collateral Agent under the terms of the First Lien Security Documents.
All capitalized terms used in this definition and not defined elsewhere in this
Agreement have the meanings assigned to them in the New York UCC.

“Post-Petition Interest” means interest, fees, costs, expenses and other charges
that pursuant to any of the Secured Credit Documents continue to accrue after
the commencement of any Insolvency or Liquidation Proceeding, whether or not
such interest, fees, costs, expenses and other charges are allowed or allowable
under Bankruptcy Law or in any such Insolvency or Liquidation Proceeding.

“Proceeds” shall have the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, letter of credit
facility, indenture, note purchase agreement or other agreement. “Refinanced”
and “Refinancing” have correlative meanings.

“Secured Credit Document” means (i) the Credit Agreement and the Loan Documents
(as defined in the Credit Agreement), (ii) the Initial Other First Lien
Agreement and the “Loan Documents” (or other similar definition, if any) (as
defined therein) and (iii) each Other First Lien Agreement, the “Loan Documents”
and the “Security Documents” (or other similar definition, if any) as defined
therein.

“Security Agreement” means the Collateral Agreement (First Lien), dated as of
October 6, 2017, by and among the Grantors party thereto, the Collateral Agent
and the Authorized Representatives from time to time party thereto.

“Series” means (a) with respect to the First Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Other First Lien Secured Parties (in their capacity as such), and
(iii) the Other First Lien Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Authorized Representative
(in its capacity as such for such Other First Lien Secured Parties) and (b) with
respect to any First Lien Obligations, each of (i) the Credit Agreement
Obligations, (ii) the Initial Other First Lien Obligations, and (iii) the Other
First Lien Obligations incurred pursuant to any Other First Lien Agreement,
which pursuant to any Joinder Agreement, are to be represented hereunder by a
common Authorized Representative (in its capacity as such for such Other First
Lien Obligations).

 

7



--------------------------------------------------------------------------------

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations (or their respective Authorized
Representatives or the Collateral Agent on behalf of such holders) hold a valid
and perfected security interest or Lien at such time. If more than two Series of
First Lien Obligations are outstanding at any time and the holders of less than
all Series of First Lien Obligations hold a valid and perfected security
interest or Lien in any Collateral at such time, then such Collateral shall
constitute Shared Collateral for those Series of First Lien Obligations that
hold a valid and perfected security interest or Lien in such Collateral at such
time and shall not constitute Shared Collateral for any Series which does not
have a valid and perfected security interest or Lien in such Collateral at such
time.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Collateral Agent or any First
Lien Secured Party is taking action to enforce rights in respect of any Shared
Collateral, or any distribution is made in respect of any Shared Collateral in
any Bankruptcy Case of any Grantor or any First Lien Secured Party receives any
payment pursuant to any intercreditor agreement (other than this Agreement) with
respect to any Shared Collateral (including the Second Lien Intercreditor
Agreement), the proceeds of any sale, collection or other liquidation of any
such Shared Collateral by any First Lien Secured Party or received by the
Collateral Agent or any First Lien Secured Party pursuant to any such
intercreditor agreement with respect to such Shared Collateral and proceeds of
any such distribution (subject, in the case of any such distribution, to the
sentence immediately following) to which the First Lien Obligations are entitled
under any such intercreditor agreement (all proceeds of any sale, collection or
other liquidation of any Collateral and all proceeds of any such distribution
being collectively referred to as “Proceeds”), shall be applied by the
Collateral Agent in the order specified in Section 4.02 of the Security
Agreement. Notwithstanding the foregoing, with respect to any Shared Collateral
for which a third party (other than a First Lien Secured Party) has a Lien or
security interest that is junior in priority to the security interest of any
Series of First Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute and after giving effect to any applicable
intercreditor agreement (other than this Agreement)) to the security interest of
any other Series of First Lien Obligations (such third party an “Intervening
Creditor”), the value of any Shared Collateral or Proceeds which are allocated
to such Intervening Creditor shall be deducted on a ratable basis solely from
the Shared Collateral or Proceeds to be distributed in respect of the Series of
First Lien Obligations with respect to which such Impairment exists.

(b) It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit Documents
and subject to Section 2.08, be increased, extended, renewed, replaced,
restated, supplemented, restructured, repaid, refunded, Refinanced or otherwise
amended or modified from time to time, all without affecting the priorities set
forth in Section 2.01(a) or the provisions of this Agreement defining the
relative rights of the First Lien Secured Parties of any Series.

 

8



--------------------------------------------------------------------------------

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the First
Lien Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.01(b)), each First Lien Secured Party hereby
agrees that the Liens securing each Series of First Lien Obligations on any
Shared Collateral shall be of equal priority.

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) With respect to any Shared Collateral, (i) notwithstanding Section 2.01,
only the Collateral Agent shall act or refrain from acting with respect to the
Shared Collateral (including with respect to any intercreditor agreement with
respect to any Shared Collateral), and then only on the instructions of the
Applicable Authorized Representative, (ii) the Collateral Agent shall not follow
any instructions with respect to such Shared Collateral (including with respect
to any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First Lien Secured Party
(other than the Applicable Authorized Representative) shall, or shall instruct
the Collateral Agent to, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right (including setoff), remedy or power with respect to, or
otherwise take any action to enforce its security interest in or realize upon,
or take any other action available to it in respect of, any Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral), whether under any First Lien Security Document, applicable
law or otherwise, it being agreed that only the Collateral Agent (or any Person
authorized by it), acting on the instructions of the Applicable Authorized
Representative and in accordance with the applicable First Lien Security
Documents, shall be entitled to take any such actions or exercise any such
remedies with respect to Shared Collateral. Notwithstanding the equal priority
of the Liens, the Collateral Agent (acting on the instructions of the Applicable
Authorized Representative) may deal with the Shared Collateral as if such
Applicable Authorized Representative had a senior Lien on such Collateral. No
Non-Controlling Authorized Representative or Non-Controlling Secured Party will
contest, protest or object to any foreclosure proceeding or action brought by
the Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party or any other exercise by the Collateral Agent, the
Applicable Authorized Representative or the Controlling Secured Parties of any
rights and remedies relating to the Shared Collateral, or to cause the
Collateral Agent to do so. The foregoing shall not be construed to limit the
rights and priorities of any First Lien Secured Party, the Collateral Agent or
any Authorized Representative with respect to any Collateral not constituting
Shared Collateral.

(b) Each of the Authorized Representatives agrees that it will not accept any
Lien on any Collateral for the benefit of any Series of First Lien Obligations
(other than funds deposited for the discharge or defeasance of any Other First
Lien Agreement, cash collateral that may be required to be deposited with
respect to Letters of Credit or in connection with the

 

9



--------------------------------------------------------------------------------

obligations of a Defaulting Lender) other than pursuant to the First Lien
Security Documents, and by executing this Agreement (or a Joinder Agreement),
each Authorized Representative and the Series of First Lien Secured Parties for
which it is acting hereunder agree to be bound by the provisions of this
Agreement and the other First Lien Security Documents applicable to it.

(c) Each of the First Lien Secured Parties agrees that it will not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the perfection,
priority, validity or enforceability of a Lien held by or on behalf of any of
the First Lien Secured Parties in all or any part of the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair (i) the rights of any of the Collateral Agent or
any Authorized Representative to enforce this Agreement or (ii) the rights of
any First Lien Secured Party from contesting or supporting any other Person in
contesting the (x) enforceability of any Lien purporting to secure First Lien
Obligations constituting unmatured interest pursuant to Section 502(b)(2) of the
Bankruptcy Code or (y) perfection, priority, validity or enforceability of a
Lien held by or on behalf of any of the First Lien Secured Parties that was
incurred in violation of the Secured Credit Documents then in effect at the time
of incurrence.

SECTION 2.03 No Interference; Payment Over.

(a) Each First Lien Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any First Lien
Obligations of any Series or any First Lien Security Document or the validity,
attachment, perfection or priority of any Lien under any First Lien Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; provided that nothing in
this Agreement shall be construed to prevent or impair the rights of any First
Lien Secured Party from (x) challenging or questioning the validity or
enforceability of any First Lien Obligations constituting unmatured interest or
the validity of any Lien relating thereto pursuant to Section 502(b)(2) of the
Bankruptcy Code or (y) contesting or supporting any other Person in contesting
the validity or enforceability of any First Lien Obligations of any Series or
any First Lien Security Document or the validity, attachment, perfection or
priority of any Lien under any First Lien Security Document, in each case,
solely to the extent such Series of First Lien Obligations or such Liens were
incurred in violation of the Secured Credit Documents then in effect at the time
of incurrence; (ii) it will not take or cause to be taken any action the purpose
or intent of which is, or could be, to interfere, hinder or delay, in any
manner, whether by judicial proceedings or otherwise, any sale, transfer or
other disposition of the Shared Collateral by the Collateral Agent, (iii) except
as provided in Section 2.02, it shall have no right to (A) direct the Collateral
Agent or any other First Lien Secured Party to exercise any right, remedy or
power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Collateral Agent
or any other First Lien Secured Party of any right, remedy or power with respect
to any Shared Collateral, (iv) it will not institute any suit or assert in any
suit, bankruptcy, insolvency or other proceeding (including any Insolvency or
Liquidation Proceedings) any claim against the Collateral Agent or any other
First Lien Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Shared Collateral,
and none of the Collateral Agent, any Applicable Authorized Representative or
any other First Lien Secured Party shall be liable for any action taken or
omitted to be taken by the Collateral Agent, such Applicable Authorized
Representative

 

10



--------------------------------------------------------------------------------

or other First Lien Secured Party with respect to any Shared Collateral in
accordance with the provisions of this Agreement, (v) it will not seek, and
hereby waives any right, to have any Shared Collateral or any part thereof
marshaled upon any foreclosure or other disposition of such Collateral, and
(vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Collateral Agent or any other
Authorized Representative to enforce this Agreement.

(b) Each First Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Collateral Agent, to be distributed by the Collateral
Agent in accordance with the provisions of Section 2.01(a) hereof.

SECTION 2.04 Automatic Release of Liens; Amendments to First Lien Security
Documents.

(a) If, at any time any Shared Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with the enforcement by the
Collateral Agent of its Liens in, or remedies in respect of, such Shared
Collateral, then (whether or not any Insolvency or Liquidation Proceeding is
pending at the time) the Liens in favor of the Collateral Agent for the benefit
of each Series of First Lien Secured Parties upon such Shared Collateral will
automatically be released and discharged upon the consummation of such
disposition; provided that any proceeds of any Shared Collateral realized
therefrom shall be applied pursuant to Section 2.01 hereof.

(b) Each First Lien Secured Party agrees that the Collateral Agent may enter
into any amendment (and, upon request by the Collateral Agent, each Authorized
Representative shall sign a consent to such amendment) to any First Lien
Security Document (including, without limitation, to release Liens securing any
Series of First Lien Obligations) so long as such amendment, subject to clause
(d) below, is not prohibited by the terms of each then extant Secured Credit
Document. Additionally, each First Lien Secured Party agrees that the Collateral
Agent may enter into any amendment (and, upon request by the Collateral Agent,
each Authorized Representative shall sign a consent to such amendment) to any
First Lien Security Document solely as such First Lien Security Document relates
to a particular Series of First Lien Obligations (including, without limitation,
to release Liens securing such Series of First Lien Obligations) so long as
(x) such amendment is in accordance with the Secured Credit Document pursuant to
which such Series of First Lien Obligations was incurred and (y) such amendment
does not adversely affect the rights of the First Lien Secured Parties of any
other Series.

(c) Each Authorized Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Collateral Agent to evidence and confirm
any release of Shared Collateral or amendment to any First Lien Security
Document provided for in this Section.

 

11



--------------------------------------------------------------------------------

(d) In determining whether an amendment to any First Lien Security Document is
not prohibited by this Section 2.04, the Collateral Agent may conclusively rely
on a certificate of an officer of the Borrower stating that such amendment is
not prohibited by Section 2.04(b) above.

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against the Borrower or any of its subsidiaries (including an Insolvency and
Liquidation Proceedings).

(b) If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more Lenders or a lender
approved by the Applicable Authorized Representative acting at the direction of
the Controlling Secured Parties (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or the use of cash collateral under Section 363 of the
Bankruptcy Code, each First Lien Secured Party (other than any Controlling
Secured Party or any Authorized Representative of any Controlling Secured Party)
agrees that it will raise no objection (and shall be deemed to have consented)
to any such financing or to the Liens on the Shared Collateral securing the same
(“DIP Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless the Applicable Authorized Representative shall then oppose or
object to such DIP Financing or such DIP Financing Liens or use of cash
collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Shared Collateral for the benefit of the Controlling
Secured Parties, the Liens on such Shared Collateral for the benefit of any
Non-Controlling Secured Party (including its Authorized Representative) shall be
automatically subordinated to the DIP Financing Liens and the Liens securing any
“carve out” to the same extent that the Liens on such Shared Collateral for the
benefit of the Controlling Secured Parties are subordinated to the DIP Financing
Liens and the Liens securing any “carve out” and each Non-Controlling Secured
Party and/or its Authorized Representative (on behalf of such Non-Controlling
Secured Party) shall confirm such priority upon request of the Applicable
Authorized Representative, any Controlling Secured Party or the Borrower and
(ii) to the extent that such DIP Financing Liens rank pari passu with the Liens
on any such Shared Collateral for the benefit of the Controlling Secured
Parties, the Liens on such Shared Collateral for the benefit of any
Non-Controlling Secured Parties (including its Authorized Representative) shall
automatically rank pari passu with the DIP Financing Liens and each
Non-Controlling Secured Party and/or its Authorized Representative (on behalf of
such Non-Controlling Secured Party) shall confirm such priority upon request of
the Applicable Authorized Representative, any Controlling Secured Party or the
Borrower in each case so long as (A) the First Lien Secured Parties of each
Series retain the benefit of their Liens on all such Shared Collateral pledged
to the DIP Lenders, including proceeds thereof arising after the commencement of
such proceeding, with the same priority vis-a-vis all the other First Lien
Secured Parties (other than any Liens of the First Lien Secured Parties
constituting

 

12



--------------------------------------------------------------------------------

DIP Financing Liens and Liens in respect of any “carve-out”) as existed prior to
the commencement of the Bankruptcy Case, (B) the First Lien Secured Parties of
each Series are granted Liens on any additional collateral pledged to any First
Lien Secured Parties as adequate protection or otherwise in connection with such
DIP Financing or use of cash collateral, with the same priority vis-a-vis the
First Lien Secured Parties (other than any Liens of the Secured Parties
constituting DIP Financing Liens and Liens in respect of any “carve-out”) as set
forth in this Agreement, (C) if any amount of such DIP Financing or cash
collateral is applied to repay any of the First Lien Obligations, such amount is
applied pursuant to Section 2.01(a) of this Agreement, and (D) if any First Lien
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection is applied pursuant to
Section 2.01(a) of this Agreement; provided that the First Lien Secured Parties
of each Series shall have a right to object to the grant of a Lien to secure the
DIP Financing over any Collateral subject to Liens in favor of the First Lien
Secured Parties of such Series or its Authorized Representative that shall not
constitute Shared Collateral; and provided, further, that the First Lien Secured
Parties receiving adequate protection shall not object to any other First Lien
Secured Party receiving adequate protection comparable to any adequate
protection granted to such First Lien Secured Parties in connection with a DIP
Financing or use of cash collateral.

(c) Each Secured Party agrees that, in an Insolvency or Liquidation Proceeding
or otherwise, none of them will oppose any sale or disposition of any Shared
Collateral of any Grantor to which the Controlling Secured Parties consent or do
not object, and will be deemed to have consented under Section 363 of the
Bankruptcy Code (and otherwise) to any such sale or disposition and to have
released its Liens on the assets so sold or disposed; provided that any proceeds
of any Shared Collateral realized therefrom shall be applied pursuant to
Section 2.01.

SECTION 2.06 Reinstatement. In the event that any of the First Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under the Bankruptcy Code, or any similar law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Article II shall be fully applicable thereto until all
such First Lien Obligations shall again have been paid in full.

SECTION 2.07 Insurance. As between the First Lien Secured Parties, the
Collateral Agent, acting at the direction of the Applicable Authorized
Representative, shall have the right to adjust or settle any insurance policy or
claim covering or constituting Shared Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral, in each case in accordance with the
extant Security Documents.

SECTION 2.08 Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the refinancing
transaction under any Secured Credit Document) of any First Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Authorized Representative of the
holders of any such Refinancing indebtedness shall execute a Joinder Agreement
on behalf of the holders of such Refinancing indebtedness for such obligations
to constitute First Lien Obligations.

 

13



--------------------------------------------------------------------------------

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee/Agent for
Perfection.

(a) The Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee and/or gratuitous agent for the benefit of each other First Lien Secured
Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09. Pending delivery to the Collateral Agent, each
other Authorized Representative agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee and/or gratuitous agent for the benefit of each other First
Lien Secured Party and any assignee, solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09.

(b) The duties or responsibilities of the Collateral Agent and each other
Authorized Representative under this Section 2.09 shall be limited solely to
holding any Shared Collateral constituting Possessory Collateral as gratuitous
bailee and/or gratuitous agent for the benefit of each other First Lien Secured
Party for purposes of perfecting the Lien held by such First Lien Secured
Parties therein.

(c) The agreement of the Collateral Agent to act as gratuitous bailee and/or
gratuitous agent pursuant to this Section 2.09 is intended, among other things,
to satisfy the requirements of the UCC to obtain possession or control thereof,
including Sections 8-106(d)(3), 8-301(a)(2), 9-104(a)(2) and 9-313(c) of the
UCC.

ARTICLE III

Existence and Amounts of Liens and Obligations

Whenever the Collateral Agent or any Authorized Representative shall be
required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any First
Lien Obligations of any Series, or the Shared Collateral subject to any Lien
securing the First Lien Obligations of any Series, it may request that such
information be furnished to it in writing by each other Authorized
Representative and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if an Authorized
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Collateral Agent or Authorized Representative shall
be entitled to make any such determination or not make any determination by such
method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Borrower. The Collateral Agent
and each Authorized Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any First
Lien Secured Party or any other person as a result of such determination.

 

14



--------------------------------------------------------------------------------

ARTICLE IV

The Collateral Agent

SECTION 4.01 Appointment and Authority.

(a) Each of the First Lien Secured Parties hereby irrevocably appoints
Wilmington Trust to act on its behalf as the Collateral Agent hereunder and
under each of the other First Lien Security Documents and authorizes the
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to the Collateral Agent by the terms hereof or thereof,
including for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any Grantor to secure any of the First Lien Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 4.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under any of the First Lien Security Documents, or for
exercising any rights and remedies thereunder at the direction of the Applicable
Authorized Representative), shall be entitled to the benefits of all provisions
of this Article IV and Section 9.05 of the Credit Agreement and the equivalent
provision of any Other First Lien Agreement (as though such co-agents,
sub-agents and attorneys-in-fact were the “Collateral Agent” under the First
Lien Security Documents) as if set forth in full herein with respect thereto.

(b) Each Non-Controlling Secured Party acknowledges and agrees that the
Collateral Agent shall be entitled, for the benefit of the First Lien Secured
Parties, to sell, transfer or otherwise dispose of or deal with any Shared
Collateral as provided herein and in the First Lien Security Documents, without
regard to any rights to which Non-Controlling Secured Parties would otherwise be
entitled as a result of holding any First Lien Obligations. Without limiting the
foregoing, each Non-Controlling Secured Party agrees that none of the Collateral
Agent, the Applicable Authorized Representative or any other First Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the First Lien Secured
Parties waives any claim it may now or hereafter have against the Collateral
Agent or the Authorized Representative of any other Series of First Lien
Obligations or any other First Lien Secured Party of any other Series arising
out of (i) any actions which the Collateral Agent, any Authorized Representative
or any First Lien Secured Party takes or omits to take (including, actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First Lien Obligations
from any account debtor, guarantor or any other party) in accordance

 

15



--------------------------------------------------------------------------------

with the First Lien Security Documents or the Secured Credit Documents or to the
collection of the First Lien Obligations or the valuation, use, protection or
release of any security for the First Lien Obligations, (ii) any election by any
Applicable Authorized Representative or any holders of First Lien Obligations,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code by, the Borrower or any of its
subsidiaries, as debtor-in-possession. Notwithstanding any other provision of
this Agreement, the Collateral Agent shall not accept any Shared Collateral in
full or partial satisfaction of any First Lien Obligations pursuant to
Section 9-620 of the Uniform Commercial Code of any jurisdiction, without the
consent of each Authorized Representative representing holders of First Lien
Obligations for whom such Collateral constitutes Shared Collateral.

SECTION 4.02 Rights as a First Lien Secured Party. The Person serving as the
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a First Lien Secured Party under any Series of First Lien Obligations that it
holds as any other First Lien Secured Party of such Series and may exercise the
same as though it were not the Collateral Agent and the term “First Lien Secured
Party” or “First Lien Secured Parties” or (as applicable) “Credit Agreement
Secured Party”, “Credit Agreement Secured Parties”, “Other First Lien Secured
Party” or “Other First Lien Secured Parties” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Collateral Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Collateral Agent hereunder and without any duty to
account therefor to any other First Lien Secured Party.

SECTION 4.03 Exculpatory Provisions.

(a) The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein and in the other First Lien Security Documents.
Without limiting the generality of the foregoing, the Collateral Agent:

(i) shall not be subject to any fiduciary or other implied duties of any kind or
nature to any Person, regardless of whether an Event of Default has occurred and
is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First Lien Security Documents that the
Collateral Agent is required to exercise as directed in writing by the
Applicable Authorized Representative; provided that the Collateral Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Collateral Agent to liability or that is contrary to any
First Lien Security Document or applicable law;

(iii) shall not, except as expressly set forth herein and in the other First
Lien Security Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Collateral Agent or any of its Affiliates in any capacity;

 

16



--------------------------------------------------------------------------------

(iv) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of its own gross negligence or willful misconduct or (iii) in
reliance on a certificate of an authorized officer of the Borrower stating that
such action is not prohibited by the terms of this Agreement. The Collateral
Agent shall be deemed not to have knowledge of any Event of Default under any
Series of First Lien Obligations unless and until notice describing such Event
of Default is given to the Collateral Agent by the Authorized Representative of
such First Lien Obligations or the Borrower;

(v) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other First Lien Security Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other First Lien Security
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the First Lien
Security Documents, (v) the value or the sufficiency of any Collateral for any
Series of First Lien Obligations, or (v) the satisfaction of any condition set
forth in any Secured Credit Document, other than to confirm receipt of items
expressly required to be delivered to the Collateral Agent;

(vi) shall not have any fiduciary duties or contractual obligations of any kind
or nature under any Other First Lien Agreement (but shall be entitled to all
protections provided to the Collateral Agent therein);

(vii) with respect to the Credit Agreement, any Other First Lien Agreement or
any First Lien Security Document, may conclusively assume that the Grantors have
complied with all of their obligations thereunder unless advised in writing by
the Authorized Representative thereunder to the contrary specifically setting
forth the alleged violation; and

(viii) may conclusively rely on any certificate of an officer of the Borrower
provided pursuant to Section 2.04(d).

(b) Each Secured Party acknowledges that, in addition to acting as the initial
Collateral Agent, Wilmington Trust also serves as Administrative Agent under the
Credit Agreement and each First Lien Secured Party hereby waives any right to
make any objection or claim against Wilmington Trust (or any successor
Collateral Agent or any of their respective counsel) based on any alleged
conflict of interest or breach of duties arising from the Collateral Agent also
serving as the Administrative Agent.

 

17



--------------------------------------------------------------------------------

SECTION 4.04 Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
in good faith to have been made by the proper Person, and shall not incur any
liability for relying thereon. The Collateral Agent may consult with legal
counsel (who may include, but shall not be limited to counsel for the Borrower
or counsel for the Administrative Agent), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

SECTION 4.05 Delegation of Duties. The Collateral Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
First Lien Security Document by or through any one or more sub-agents appointed
by the Collateral Agent. The Collateral Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory provisions of this Article shall apply to
any such sub-agent and to the Affiliates of the Collateral Agent and any such
sub-agent.

SECTION 4.06 Resignation of Collateral Agent. The Collateral Agent may at any
time give notice of its resignation as Collateral Agent under this Agreement and
the other First Lien Security Documents to each Authorized Representative and
the Borrower. Upon receipt of any such notice of resignation, the Applicable
Authorized Representative shall have the right (subject, unless an Event of
Default relating to the commencement of an Insolvency or Liquidation Proceeding
has occurred and is continuing, to the consent of the Borrower (not to be
unreasonably withheld or delayed)), to appoint a successor, which shall be a
bank or trust company with an office in the United States, or an Affiliate of
any such bank or trust company with an office in the United States. If no such
successor shall have been so appointed by the Applicable Authorized
Representative and shall have accepted such appointment within 45 days after the
retiring Collateral Agent gives notice of its resignation, then the retiring
Collateral Agent may, on behalf of the First Lien Secured Parties, appoint a
successor Collateral Agent meeting the qualifications set forth above (but
(i) without the consent of any other First Lien Secured Party and (ii) with the
consent of the Borrower); provided that if the Collateral Agent shall notify the
Borrower and each Authorized Representative that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Collateral Agent
shall be discharged from its duties and obligations hereunder and under the
other First Lien Security Documents (except that in the case of any collateral
security held by the Collateral Agent on behalf of the First Lien Secured
Parties under any of the First Lien Security Documents, the retiring Collateral
Agent shall continue to hold such collateral security solely for purposes of
maintaining the perfection of the security interests of the First Lien Secured
Parties therein until such time as a successor Collateral Agent is appointed but
with no obligation to take any further action at the request of the Applicable
Authorized Representative, any other First Lien Secured Parties or any Grantor)
and (b) all payments, communications and determinations provided to be made by,
to or through the Collateral Agent shall instead be made by or to each
Authorized Representative directly, until such time as the Applicable Authorized
Representative appoints a successor Collateral Agent as

 

18



--------------------------------------------------------------------------------

provided for above in this Section. Upon the acceptance of a successor’s
appointment as Collateral Agent hereunder and under the First Lien Security
Documents, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Collateral
Agent, and the retiring Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the other First Lien Security
Documents (if not already discharged therefrom as provided above in this
Section). After the retiring Collateral Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Article, Section 8.07 and
Section 9.05 of the Credit Agreement and the equivalent provision of any Other
First Lien Agreement shall continue in effect for the benefit of such retiring
Collateral Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Collateral Agent was acting as Collateral Agent. Upon any notice of resignation
of the Collateral Agent hereunder and under the other First Lien Security
Documents, the Borrower agrees to use commercially reasonable efforts to
transfer (and maintain the validity and priority of) the Liens in favor of the
retiring Collateral Agent under the First Lien Security Documents to the
successor Collateral Agent as promptly as practicable.

SECTION 4.07 Non-Reliance on Collateral Agent and Other First Lien Secured
Parties. Each First Lien Secured Party acknowledges that it has, independently
and without reliance upon the Collateral Agent, any Authorized Representative or
any other First Lien Secured Party or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Secured Credit
Documents. Each First Lien Secured Party also acknowledges that it will,
independently and without reliance upon the Collateral Agent, any Authorized
Representative or any other First Lien Secured Party or any of their Affiliates
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Secured Credit Document or any
related agreement or any document furnished hereunder or thereunder.

SECTION 4.08 Collateral and Guaranty Matters. Each of the First Lien Secured
Parties irrevocably authorize the Collateral Agent to provide all documents,
agreements, instruments and filings requested by the Grantors to evidence the
release of the Collateral Agent’s Liens in accordance with the terms of the then
extant Security Documents (including, without limitation, Section 5.15 of the
Security Agreement).

ARTICLE V

Miscellaneous

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

  (a) if to the Collateral Agent, to it at:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

 

19



--------------------------------------------------------------------------------

Minneapolis, MN 55402

Attention: Jeffery Rose

Fax: 612-217-5651

Email: jrose@wilmingtontrust.com

 

  (b) if to the Administrative Agent, to it at:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: Jeffery Rose

Fax: 612-217-5651

Email: jrose@wilmingtontrust.com

 

  (c) if to the Initial Other Authorized Representative, to it as provided in
the Initial Other First Lien Agreement:

 

  (d) if to any additional Other Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement

 

  (e) if to the Borrower, to it at:

Mary Beth Higgins

VICI Properties, Inc.

8329 W. Sunset Road, Suite 210 Las Vegas, Nevada 89113

Email: Mhiggins@viciproperties.com

702-820-3803

Ken Kuick

VICI Properties, Inc.

8329 W. Sunset Road, Suite 210 Las Vegas, Nevada 89113

Email: Kkuick@viciproperties.com

702-820-3797

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
facsimile or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 5.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 5.01. As agreed to in writing among the Collateral Agent and each
Authorized Representative from time to time, notices and other communications
may also be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.

 

20



--------------------------------------------------------------------------------

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative, the Collateral Agent and the Borrower.

(c) Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.20 of the Security
Agreement and upon such execution and delivery, such Authorized Representative
and the Other First Lien Secured Parties and Other First Lien Obligations of the
Series for which such Authorized Representative is acting shall be subject to
the terms hereof and the terms of the other First Lien Security Documents
applicable thereto.

(d) Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any additional Grantor may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.16 of the Security
Agreement and upon such execution and delivery, such Grantor shall be subject to
the terms hereof and the terms of the other First Lien Security Documents
applicable thereto.

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission or via electronic mail shall be as effective
as delivery of a manually signed counterpart of this Agreement.

 

21



--------------------------------------------------------------------------------

SECTION 5.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07 Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.

SECTION 5.08 Submission to Jurisdiction; Waivers. Each party hereto irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the state and federal courts located in New York County
and appellate courts from any thereof and waives any objection to any action
instituted hereunder in any such court based on forum non conveniens, and any
objection to the venue of any action instituted hereunder in any such court;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First Lien Secured Party) to effect service of process in any other
manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.

 

22



--------------------------------------------------------------------------------

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other Secured
Credit Documents or First Lien Security Documents, the provisions of this
Agreement shall control.

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Secured Parties in relation to one another. Nothing in
this Agreement is intended to or shall impair the obligations of any Grantor,
which are absolute and unconditional, to pay the First Lien Obligations as and
when the same shall become due and payable in accordance with their terms.

SECTION 5.13 Integration. This Agreement together with the other Secured Credit
Documents and the First Lien Security Documents represents the agreement of each
of the Grantors and the First Lien Secured Parties with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by any Grantor, the Collateral Agent, any or any other First Lien
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Secured Credit Documents or the First Lien
Security Documents.

SECTION 5.14 Junior Lien Intercreditor Agreement. The Collateral Agent, the
Administrative Agent, the Initial Other Authorized Representative and each other
Authorized Representative hereby appoint the Collateral Agent to act as agent on
their behalf pursuant to and in connection with the execution of any
intercreditor agreements governing any Liens on the Shared Collateral junior to
Liens securing the First Lien Obligations that are incurred on or following the
date hereof in compliance with the Secured Credit Documents. The Collateral
Agent, solely in such capacity under any such intercreditor agreements, shall
take direction from the Applicable Authorized Representative with respect to the
Shared Collateral.

[Remainder of this page intentionally left blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Agent By:  

/s/ Jeffery Rose

  Name: Jeffery Rose   Title:   Vice President

[First Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

UMB BANK, NATIONAL ASSOCIATION, as Initial Other Authorized Representative By:  

/s/ Gavin Wilkinson

  Name: Gavin Wilkinson   Title:   Senior Vice President

[First Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

VICI PROPERTIES 1 LLC,

as the Borrower and an Issuer

VICI FC INC.,

as an Issuer

By:

 

/s/ Mary E. Higgins

 

Name: Mary E. Higgins

 

Title:   Vice President